Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to the amendment and remarks filed on 06/13/2022.
Claims 1-9, 12-22 are currently pending. 
Claims 10-11 are canceled.
Claims 1-9,12-20 are currently amended.
Claims 21-22 are newly added.


Allowable Subject Matter
Claims 1-9, 12-22, renumbered as 1-20, respectively, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9, 12-22 are considered allowable because the prior art does not teach limitations including: 
“wherein the transmission requirement indication information comprises a bit value of the first data packet, and wherein the bit value represents a value of the first data packet; determining, by the first device when the bit value of the first data packet is greater than a first threshold, that the processing policy includes: duplicating the first data packet to obtain a plurality of first data packets, and sending the plurality of first data packets on a plurality of transmission paths; or forwarding the first data packet to a second device, wherein the second device is one of a device with a minimum congestion degree in next-hop devices adjacent to the first device on one or more transmission paths from the first device to the target device, or a next-hop device adjacent to the first device on a target transmission path with a minimum transmission cost in the one or more transmission paths from the first device to the target device,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419